Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-17-00776-CV

                                  Joshua Douglas BONINE,
                                          Appellant

                                               v.

                                     Jessica K. BONINE,
                                           Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-11926
                        Honorable Stephani A. Walsh, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
this appeal are taxed against Appellant Joshua Douglas Bonine.

       SIGNED March 14, 2018.


                                                _________________________________
                                                Patricia O. Alvarez, Justice